UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7821



DAN OLIVER,

                                              Plaintiff - Appellant,

          versus


K. FOWLKES, Ombudsman; JOHN TAYLOR, Warden;
JOE TEEFEY, Institutional Attorney; H. CLARK,
Operational Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1485-AM)


Submitted:    May 31, 2001                    Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dan Oliver, Appellant Pro Se. Pamela Anne Sargent, Assistant At-
torney General, Richmond, Virginia; Mark Charles Nanavati, SINNOTT,
NUCKOLS & LOGAN, P.C., Midlothian, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dan Oliver appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm substantially on the rea-

soning of the district court. Oliver v. Fowlkes, No. CA-99-1485-AM

(E.D. Va. filed Nov. 28, 2000; entered Nov. 29, 2000).   With regard

to claims Oliver asserts the district court did not address, we

find that those claims lack merit.    We deny Oliver’s motions for a

certificate of appealability, for appointment of counsel, for

extraordinary relief, and for emergency relief.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2